DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                    EDWARD BENJAMIN COOK,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.

                            No. 2D21-3405




                          September 2, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michelle Sisco, Judge.

Edward Benjamin Cook, pro se.


PER CURIAM.

     Affirmed.

CASANUEVA, ROTHSTEIN-YOUAKIM, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.